DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 4, 8, 11 and 15 have been accepted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application Publication to Jeon et al. (EP 3067883 A1) in view of the US patent application publication to Patti et al. (US 2018/0233119).
In terms of claim 1, Jeon et al. teaches a method for managing musical data comprising musical or playing data, indicative of a musical performance or performing 
Jeon et al. fails to explicitly teach “a plurality of instrument types”, and instead appears to limit the system to stringed instruments, however, Jeon only requires the server to receive generalized playing data to generate metadata, as will be discussed further below. Patti et al. teaches a similar system comprising a server for generating metadata based on playing data (see Abstract and paragraphs [0008], [0036], [0086], [0090], [0093] and [0095]-[0113]), and further teaches receiving playing data from multiple instruments such as keyboards/pianos, guitars, synthesizers and other virtual and MIDI instruments (see paragraphs [0045], [0083] and [0087]). It would have been 
As for claim 2, Jeon et al. teaches analyzing input from multiple performing techniques (i.e. pitch, intensity, rhythm, bow position, fingering, etc.) and multiple users (see references cited above). Obviousness stands for the reasons cited above.
As for claim 3, Jeon et al. teaches the association of different users (see paragraphs [0031], [0034] and [0035]). Obviousness stands for the reasons cited above.
As for claim 4, Jeon et al. teaches evaluating the musical/playing data for characteristics such as playing result, technique, playing error, patterns, etc. (see paragraphs [0152]-[0155]). Obviousness stands for the reasons cited above.
As for claim 5, Jeon et al. teaches evaluating the data for performance tendency characteristics, such as patterns, errors (see paragraphs [0152]-[0155]), and frequency of the error pattern for each user (see paragraph [0035]). Obviousness stands for the reasons cited above.
As for claim 6, Jeon et al. teaches receiving input from a music controller (160, 210, 240, 400). Obviousness stands for the reasons cited above.
As for claim 7, Jeon et al. again teaches analyzing patterns and performance tendencies (see paragraph [0035]). Obviousness stands for the reasons cited above.
In terms of claims 8-14, the same reasoning applied in the rejection of method claims 1-7, mutatis mutandis, applies to the subject-matter of instruction claims 8-14, given the method is considered inseparable from the stored instructions for carrying out the method (see references cited above and paragraph [0159]). Therefore, obviousness stands for the reasons cited above.
In terms of claims 15-20, Jeon et al., in combination with Patti et al., teaches the elements of claims 1-7, implemented within a system  (100, 200), including a processor (240) and memory (230) (see references cited above). Therefore, obviousness stands for the reasons cited above.

Response to Arguments

Applicant’s arguments, filed 5/24/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Jeon et al. and Patti et al. 
Please see the discussion of claims above, which outlines the limitations of the newly amended claims. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        7/1/2021